Affirmed as Modified and Opinion Filed July 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00020-CR

                             STEPHEN LEN HEJNY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-58342-S

                             MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges

       Stephen Len Hejny appeals following his conviction for theft. In a single issue, appellant

contends the judgment should be modified to reflect he entered an “open” plea of guilty. The

State agrees the judgment should be modified as appellant asks. We modify the trial court’s

judgment and affirm as modified.

       Appellant waived a jury, entered an open guilty plea to theft of property valued at $1,500

or more but less than $20,000, and true to two enhancement paragraphs alleging prior state jail

felony convictions. See TEX. PENAL CODE ANN. §§ 31.03(a), (e)(4), 31.07(b), 32.31(d) (West
2011 & Supp. 2013). After finding appellant guilty and the enhancement paragraphs true, the

trial court assessed punishment at five years’ imprisonment.

       The judgment states there were terms of a plea bargain agreement. Additionally, the

judgment indicates no plea or finding on the second enhancement paragraph. Thus, the judgment

is incorrect. We sustain appellant’s sole issue.

       We modify the judgment to show: (1) the terms of plea bargain were “open;” (2) the plea

to second enhancement paragraph is true; and (3) the finding on the second enhancement

paragraph is true. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet.

ref’d). As modified, we affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                        /David L. Bridges/
130020F.U05                                               DAVID L. BRIDGES
                                                          JUSTICE




                                                   ‐2‐ 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


STEPHEN LEN HEJNY, Appellant                         Appeal from the 282nd Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00020-CR         V.                        F12-58342-S).
                                                     Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                         Justices Francis and Lang-Miers
                                                     participating.



        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED to
show:

        The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

        As modified, we AFFIRM the trial court’s judgment.


        Judgment entered July 25, 2014




 


                                              ‐3‐